El Juez PresidbNte Señor del Toro,
emitió la opinión del tribunal.
Pedro Barbosa y su mujer Ana María Rodríguez, de una parte, y de la otra Arturo Hau comparecieron ante notario el 4 de enero último y otorgaron una escritura titulada de venta con pacto de retro por virtud de la cual los primeros aparecen vendiendo- al segundo varias fincas rústicas por el precio de $728, pactándose además que si los vendedores devuelven al comprador el dicbo precio dentro del término de cuatro meses el comprador les retrovenderá las fincas. En la escritura hay una cláusula en la cual las partes declaran que el “contrato surtirá los efectos de una hipoteca ... y que los vendedores se comprometen y obligan a que tan pronto como inscriban las fincas . . . constituirán sobre ellas una; hipoteca por la suma de setecientos dólares a vencer el día cuatro de enero de mil novecientos treintidós, con el interés *616del uno por ciento mensual, con las cláusulas y condiciones que impondrá el acreedor ...”
Presentado el documento para su inscripción en el registro el registrador se negó por no aparecer inscritas las fincas vendidas a nombre del vendedor, haciendo constar que tam-bién denegaba la inscripción por el fundamento de que la venta de las fincas a que se contrae el documento “constituye un contrato de préstamo con garantía hipotecaria que es nulo por infracción de la ley No. 47 para reprimir la usura de 13 de abril de 1916.”
No conforme Barbosa con el segundo fundamento de la nota estableció el presente recurso gubernativo.
Si las fincas sobre que versaba el contrato no estaban ins-critas, no debió el registrador seguir adelante, ya que ninguna operación podía practicar en el registro.
Siendo ello así, debe revocarse por innecesaria la nota en la parte recurrida, quedando en pie la negativa por el primer fundamento.
Si se logra inscribir las fincas a favor de la primera parte contratante, el documento podrá presentarse de nuevo y entonces habrá llegado el momento de resolver si es o no inscribible como venta o como hipoteca de acuerdo con los hechos y la ley.

Se revoca la nota recurrida en la parte en .que lo ha sido.